Eelton, J.
On the trial on appeal to the superior court of issues raised solely by a caveat to the return of appraisers setting apart a year’s support to a widow, where the jury set apart as a year’s support the equity of redemption to certain lands, encumbered by a deed to secure debt, the court in entering judgment on the jury’s verdict was without jurisdiction to order the sale of the lands by the administrator of the estate for the purpose of avoiding a multiplicity of suits, there being no pleadings changing the case from its original nature, and since this part of the judgment was void, the court erred in not amending the judgment by striking such direction therefrom, on motion of the widow’s executrix, whether the motion to amend was filed during the term of the court at which the judgment was rendered or thereafter.

Judgment reversed.


Sutton, C.J., and Worrill, J., concur.